09-1206-ag
         Singh v. Holder
                                                                                           BIA
                                                                                    Schoppert, IJ
                                                                                   A075 246 640
                                                                                   A075 260 832
                                                                                   A075 260 833
                                                                                   A075 260 834
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _______________________________________
12
13       CHARAN SINGH a.k.a. GURCHARAN MULTANI,
14       JOGINDER KAUR, BIKRAMJIT SINGH,
15       GURJASPREET SINGH,
16                Petitioners,
17
18                         v.                                     09-1206-ag
19                                                                NAC
20       ERIC H. HOLDER, Jr., U.S. ATTORNEY
21       GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONERS:                Charan Singh, Pro Se, Woodside, New
26                                       York
27
28
1    FOR RESPONDENT:         Tony West, Assistant Attorney
2                            General, Michael P. Lindemann,
3                            Assistant Director, Christopher C.
4                            Fuller, Senior Litigation Counsel,
5                            Office of Immigration Litigation,
6                            Civil Division, United States
7                            Department of Justice, Washington,
8                            D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioners Charan Singh (also known as Gurcharan

6    Multani), Joginder Kaur, Bikramjit Singh, and Gurjaspreet

7    Singh, all natives and citizens of India, seek review of a

8    March 12, 2009, order of the BIA, denying Petitioners’

9    motion to remand and affirming the February 1, 2007,

10   decision of Immigration Judge (“IJ”) Douglas Schoppert,

11   denying their applications for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).   In re Singh, et al., Nos. A075 246 640, A075 260

14   832/833/834 (B.I.A. Mar. 12, 2009), aff’g Nos. A075 246 640,

15   A075 260 832/833/834 (Immig. Ct. N.Y. City Feb. 1, 2007).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history of the case.

18       Under the circumstances of this case, we review both

                                   2
1    the BIA’s and IJ’s opinions.     See Yan Chen v. Gonzales, 417

2    F.3d 268, 271 (2d Cir. 2005).       The applicable standards of

3    review are well-established.     See 8 U.S.C. § 1252(b)(4)(B);

4    Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

5        As an initial matter, we decline to consider

6    Petitioners’ unexhausted arguments that: (1) their due

7    process rights were violated because they were not provided

8    with the notes from Charan’s asylum interview before their

9    hearing; (2) the IJ failed to question Joginder about the

10   details of Charan’s arrest and detention; and (3) the record

11   does not support their charges of removability.       See Lin

12   Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 107 n.1, 122

13   (2d Cir. 2007).

14       Substantial evidence supports the IJ’s adverse

15   credibility determination.     The IJ reasonably found

16   discrepancies in Petitioners’ testimony, their asylum

17   applications, the record of Charan’s asylum interview, and

18   the documents they submitted.       For example: (1) although

19   Charan stated in his 1996 asylum application and at his 1996

20   asylum interview that he had not lived in the United States

21   until May 1996, the record revealed otherwise; (2) although

22   Charan testified that he was in India from October 1995 to



                                     3
1    May 1996, and that he was arrested in that country in

2    November 1995, a list of traffic violations indicated that

3    he was present in the United States during that time; and

4    (3) although Charan testified that his wife was beaten on

5    two occasions, neither his nor his wife’s asylum application

6    referenced those beatings.     Although minor and isolated

7    discrepancies may be insufficient to support an adverse

8    credibility determination, see Diallo v. INS, 232 F.3d 279,

9    285-86, 288 (2d Cir. 2000), these discrepancies relate to

10   events at the heart of Petitioners’ claim – that Charan was

11   detained and tortured on a number of occasions, including in

12   1994 and 1995.     Thus, the IJ reasonably relied on their

13   cumulative effect to call into question Petitioners’

14   credibility.     See Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

15   Cir. 2006).

16       Although Petitioners offered explanations for some of

17   these discrepancies, the agency did not err in declining to

18   credit them.     See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

19   Cir. 2005).    Accordingly, substantial evidence supports the

20   agency’s adverse credibility determination. Because the only

21   evidence of a threat to Petitioners’ lives or freedom

22   depended upon their credibility, the adverse credibility



                                     4
1    determination in this case necessarily precludes success on

2    their claims for asylum, withholding of removal, and CAT

3    relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

4    2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                    5